Citation Nr: 0406594	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for deep laceration, 
left knee with synovitis and chondromalacia, post operative 
partial lateral meniscectomy, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO increased the evaluation for 
left knee disability, characterized as deep laceration, left 
knee with synovitis and chondromalacia, postoperative partial 
lateral meniscectomy, from 10 percent to 20 percent 
disabling. 

FINDINGS OF FACT

1.  Left knee instability, characterized as deep laceration, 
left knee with synovitis and chondromalacia, postoperative 
partial lateral meniscectomy, is no more than moderate.

2.  The left knee has periarticular pathology with painful 
motion.

CONCLUSIONS OF LAW

1.  Left knee instability is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

2.  Left knee limitation of flexion is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the April 2003 statement of the case, the RO provided the 
veteran with the criteria for ankylosis of the knee, under 
Diagnostic Code 5256, "other" impairment of the knee, 
including recurrent subluxation or lateral instability of the 
knee, under Diagnostic Code 5257, limitation of flexion of 
the knee, under Diagnostic Code 5260, limitation of extension 
of the knee, under Diagnostic Code 5261, and impairment of 
the tibia and fibula, under Diagnostic Code 5262.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an August 2001 letter, under a heading entitled 
"What Is Involved in the Claims Process?" the RO stated 
that it would determine what additional evidence would be 
needed to process the veteran's claim.  It stated that it 
would obtain any VA medical records and service records from 
the military, and would request any private medical records 
indicated by the veteran.  Under a heading entitled "What 
Can You Do to Help?" the RO stated that the veteran should 
furnish all information asked for by the RO as soon as 
possible.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA and private treatment 
records identified by the veteran.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Specifically, in the August 2001 
letter, under a heading entitled "What Is Involved in the 
Claims Process?" the RO stated that it would determine what 
additional evidence would be needed to process the veteran's 
claim.  Under a heading entitled "What Can You Do to Help?" 
the RO stated that the veteran should furnish all information 
asked for by the RO as soon as possible.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Factual Background

In a May 1996 rating decision, the RO granted service 
connection for a left knee injury, characterized as deep 
laceration into the left knee joint with synovitis and 
chondromalacia, with a 10 percent disability evaluation under 
Diagnostic Code 5299-5262.

An April 11, 2001 private postoperative progress note 
indicated that the veteran underwent a left knee arthroscopy 
and partial lateral meniscectomy and debridement along with 
open exploration of the left knee.  The postoperative 
diagnosis was lateral meniscus tear, no loose body.  The 
under-surface of the kneecap was normal, the medial (inside) 
joint was normal, the anterior cruciate ligament was normal, 
and in the lateral (outside) joint there was a small tear of 
the lateral meniscus cartilage, with some loose cartilage on 
the joint surface which was smoothed out.  The surgeon noted 
that the pain was probably coming from the cartilage damage.  

In an April 24, 2001 private outpatient progress note, the 
veteran was status post left knee scope, partial lateral 
meniscectomy, with open exploration.  The veteran was doing 
well, with the pain much improved, although he still had 
aching at night which would wake him up.  There was no 
significant effusion, there was good range of motion, and the 
ligaments were stable.  Circulation, sensation, and movement 
were intact.

In a May 2001 private outpatient progress note, the veteran 
reported persistent aching which was keeping him up at night.  
He denied any swelling, locking or giving out.  Upon 
objective examination, the examiner noted that the veteran 
was status post left knee scope, pain probably soft-tissue 
related.  There were well-healed incisions, the postero-
medial incision area was moderately tender, but there was no 
sign of infection.  There was good range of motion with pain 
in flexion, there was no effusion, the joint lines were non-
tender, and the ligaments were stable.

In a June 2001 private outpatient progress note for physical 
therapy, the veteran complained of continuing to have 
achiness about the medial knee and pain not resolved with 
surgery.  He rode his bike slowly for about 10 minutes and he 
bowled, but had no other activity.  The left lower extremity 
felt weak.  Range of motion was within normal limits.  
Strength in the left quads was four out of five, secondary to 
pain.  There was positive patellar apprehension.  The 
assessment was probably chondromalacia patellae, myofascial 
tightness and hamstring tightness.  

In a June 2002 private outpatient progress note, the veteran 
reported that the surgery had helped somewhat, but that he 
continued to have pain, mostly in the back of the knee.  He 
stated that he had been doing stretching and bicycling.  
There was no significant effusion of the left knee.  The 
patellofemoral joint was benign except for minor crepitus.  
The ligaments were stable and there was no significant joint 
line tenderness.  There was good range of motion with some 
discomfort in flexion, but no obvious Baker's cyst.  There 
was tenderness along the hamstrings and gastrocnemius.  
Homans' sign was negative except for gastrocnemius tightness 
and hamstring tightness.  The assessment was 
"deconditioning."

In a July 2002 VA examination report, the veteran reported 
having continual achiness and pain in his left knee since the 
April 2001 surgery.  He complained of chronic fatigue, 
weakness, and lack of endurance in the left leg and left 
knee.  He stated that his left knee had locked six times 
since the surgery and that it buckled and gave out on a 
monthly basis.  He used no device, cane, crutch, sleeve, or 
brace.  He reported that the knee swelled on a daily basis, 
and that prolonged sitting for greater than one hour 
aggravated the pain, weakness, and fatigue.  He complained of 
stiffness, and denied any heat or redness.  He stated that 
the knee flared up on a weekly basis and lasted approximately 
one to two days.  He reported that during flare-ups, he lost 
an additional 25 percent of range of motion in the left knee.  
He denied any dislocations or subluxations or other 
symptomatology.

Upon physical examination, the veteran ambulated without limp 
or antalgic gait.  There was no effusion, edema, or warmth.  
Flexion of the left knee was 125 degrees active and passive, 
extension was zero degrees.  There was generalized ligamental 
laxity of the anterior cruciate ligament and the lateral 
collateral ligament.  There was a negative Lachman's, 
negative drawer, and negative McMurray's.  The McMurrays' 
produced pain in the popliteral space and at the medial joint 
line.  There was a negative patellar apprehension test and a 
positive patellofemoral compression test.  Palpation showed a 
thickening of the synovium and a stiffness with passive range 
of motion maneuvers.  The veteran was able to heel-and-toe 
walk without difficulty.  The assessment was status post left 
lateral meniscectomy, left knee synovitis, and left 
chondromalacia patella.  The examiner opined that during 
periods of flare-up the veteran would lose another 25 to 30 
degrees of range of motion secondary to pain, fatigue, 
weakness, and lack of endurance.  

In a July 2002 statement, the veteran asserted that his left 
knee should be rated 30 percent disabling because he used a 
brace at least three times a week, his knee hurt everyday, 
and he had flare-ups at least three to four times per week.  
He stated that during a flare-up he has to wear the brace or 
he is unable to make it through the day.  He stated that 
during a flare-up he was unable to bend his knee or walk any 
distance.  

In a July 2003 statement, the veteran stated that the doctor 
was mistaken when he said that the veteran did not use a 
brace, that the veteran used a brace one to three times per 
week, that the veteran's knee hurt on a daily basis, there 
were flare-ups three to four times per week, that the veteran 
was unable to bend his knee or walk during flare-ups, and 
that the veteran used heavy doses of Ibuprofen to help 
relieve the pain.

A July 2003 statement from the veteran's representative 
indicated that the veteran's knee continued to get worse.

III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent disability rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003). 

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a zero percent disability rating, 
to 10 degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
disability rating, with a moderate knee or ankle disability 
warrants a 20 percent disability rating, and with marked knee 
or ankle disability warrants a 30 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The AOJ has rated the veteran's knee disorder by analogy.  
The Board does not agree with the analogy selected.  Since 
the selection by the Board results in an overall higher 
evaluation, the veteran is not prejudiced by this decision.  
The veteran was informed of the assorted rating criteria for 
the knee and the Board shall use the criteria that best 
evaluates the disability.
 
The July 2002 rating decision assigned a 20 percent 
evaluation for the left knee.  However, the decision did not 
spell out the reasons for the 20 percent evaluation.  Our 
review reflects that the most recent VA examination disclosed 
that the veteran had elements of instability or laxity and 
limitation of motion.  Each factor should be rated 
separately.

Instability

The veteran has stated that he has pain every day, and uses a 
brace at least three times per week.  However, in the June 
2001 report he noted that he rode his bicycle for about 10 
minutes and that he bowled, and in the June 2002 report he 
noted that he had been doing stretching and bicycling.  
Further, in the July 2002 examination, the veteran was able 
to heel-and-toe walk without difficulty, and he ambulated 
without limp or antalgic gait.  The veteran has also stated 
that the knee swelled on a daily basis.  However, in May 2001 
the veteran denied any swelling, and the examiner noted no 
effusion in that report.  There was no significant effusion 
in June 2002.  However, in the July 2002 VA examination 
report, the examiner noted that there was generalized laxity 
of the anterior cruciate and lateral collateral ligaments.  

The examiner noted that the ligaments were stable in April 
2001, May 2001, and June 2002 private outpatient treatment 
reports.  The veteran denied any locking or giving out in the 
May 2001 report, and in the July 2002 report he denied any 
dislocations or subluxations, although he did state that his 
knee would buckle and give out on a monthly basis.  The VA 
examiner in July 2002 noted negative drawer signs and 
negative McMurray's, although McMurray's did produce some 
pain.  The Board finds the objective medical evidence 
indicating just generalized laxity more probative than the 
veteran's subjective report that his knee would buckle and 
give out on a monthly basis, and thus concludes that the 
evidence shows no more than moderate instability under 
Diagnostic Code 5257, warranting no more than a 20 percent 
disability evaluation under that Diagnostic Code.

Limitation of Motion

The Board finds that the evidence supports a separate 10 
percent disability evaluation under Diagnostic Code 5260 
predicated on limitation of flexion and functional 
impairment.

The evidence shows that the veteran has painful motion and 
periarticular pathology, warranting a 10 percent disability 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  This 
contemplates flexion limited to 45 degrees under Diagnostic 
Code 5260.  A 20 percent disability evaluation, the next 
higher evaluation under Diagnostic Code 5260, is not 
warranted unless the evidence shows limitation of flexion to 
30 degrees.  The examiner in July 2002 noted that the veteran 
would lose 25 to 30 degrees of range of motion during flare-
ups, secondary to pain, fatigue, weakness, and lack of 
endurance.  The veteran was shown to have 125 degrees of 
flexion.  Thirty degrees less would be 95 degrees flexion, 
which would not warrant a 20 percent disability evaluation.

A higher evaluation would not be warranted under Diagnostic 
Code 5261, as there is no indication of limitation of 
extension.  Extension was zero degrees in the July 2002 VA 
examination report.  An evaluation higher than 20 percent 
under Diagnostic Code 5261 is not warranted unless extension 
is limited to 20 degrees or more.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that the evidence did not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.



ORDER

Entitlement to an evaluation greater than 20 percent under 
Diagnostic Code 5257 is denied.

Entitlement to a separate 10 percent evaluation under 
Diagnostic Code 5260 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



